PER CURIAM.
Johney Freeman seeks to appeal the district corut’s order denying his motion to reconsider under Fed.R.Civ.P. 60(b) the denial of his 28 U.S.C.A. § 2255 (West Supp.2001) motion. We dismiss the appeal for lack of jurisdiction because Freeman’s notice of appeal was not timely filed.
Parties are accorded sixty days after entry of the district court's final judgment, when the United States is a party, to note an appeal, see Fed. RApp. P. 4(a)(1), unless the district court extends the appeal period under Fed. R.App. P. 4(a)(5) or reopens the appeal period under Fed. R.App. P. 4(a)(6). This appeal period is “mandatory and jurisdictional.” Browder v. Director. Dep’t of Corrections, 434 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229, 80 S.Ct. 282, 4 L.Ed.2d 259 (1960)).
The district court’s order was entered on the docket on November 30, 2001. Freeman’s notice of appeal was filed on February 8, 2002, under Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988). Because Freeman failed to file a timely notice of appeal or to obtain an extension or reopening of the appeal period, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in *102the materials before the court and argument would not aid the decisional process.

DISMISSED.